


Exhibit 10.23

 

February 3, 2009

-REVISED OFFER -

 

 

Greg Weaver, CPA, MBA

 

 

Dear Greg:

 

It is with great pleasure that Poniard Pharmaceuticals, Inc. offers you the
position of Chief Financial Officer and Sr. Vice President, Finance, reporting
to Jerry McMahon, Ph.D., Chairman & Chief Executive Officer, on and subject to
the terms below.

 

The terms and conditions of the offer have been approved by the Compensation
Committee of Poniard’s Board of Directors, but the offer is subject to final
approval by the Board of Directors.

 

Your start date will be February 18, 2009 and your annual base salary is
$290,000, which will be paid semi-monthly. In the event that the company
requires you to move your residence to the Bay Area, the company will also pay
for reasonable relocation expenses, i.e. travel to the Bay Area for
house-hunting purposes for you and your family and moving your household goods.

 

You will be eligible for an annual bonus of up to 30% (target) of your annual
base salary, based on the Compensation Committee’s determination of the
company’s achievement of corporate milestones approved by the Board of
Directors.  Your annual bonus eligibility for 2009 will be prorated from the
date you commence employment.

 

You will also be eligible for the severance and change of control agreements
currently in effect for non-CEO officers.

 

You will also be granted a stock option to purchase 200,000 shares of Poniard
common stock pursuant to the terms of the company’s 2004 Incentive Compensation
Plan (“Plan”), which grant will be effective upon your first day of employment
and the exercise price will be equal to the closing price of Poniard common
stock on the day of grant, i.e., your first day of employment.  The stock option
will vest 25% after the end of one year and the balance will vest in equal
monthly amounts over the next three years.

 

You are eligible to participate in Poniard’s insured benefits on the first day
of employment.  Currently, the company pays the full cost of participation by
employees, spouses/partners and dependent children in our comprehensive medical,
dental and vision plans, and provides term life insurance, term accidental death
and dismemberment insurance and a Long Term Disability Plan.  Poniard also has a
401(k) Plan and currently matches 5% of the employee’s contribution up to a
maximum of $500. Employees are immediately vested in the company match.

 

--------------------------------------------------------------------------------


 

Poniard observes 10 holidays, plus employees receive three personal holidays to
use during the calendar year (these days are pro-rated for individuals who start
after the first quarter of the calendar year).  Your personal holidays must be
used by December 31 of each year.  Vacation hours are calculated using the
employee’s start date through a continuous 12-month period of employment. 
Full-time employees earn 10.00 hours of vacation time per month up to a maximum
of 120 hours per year, subject to the vacation policies of the company.

 

Poniard has an at-will relationship with each of its employees.  That means that
either the company or you can terminate the employment relationship at any time,
for any reason deemed appropriate.  No manager or officer of Poniard is
authorized to alter the at-will relationship unless it is done in writing and
signed by the Chief Executive Officer.

 

Employment at Poniard is contingent upon the signing of Poniard’s Invention and
Proprietary Information Agreement, which must be signed and witnessed on your
first day of work and not prior to that date.  A copy of the company’s Invention
and Proprietary Information Agreement is enclosed for your review. Employment is
further contingent on satisfactory clearance of a background screen, and a
background release form is enclosed for your review and signature.

 

All new employees must provide documentation of eligibility to work in the
United States.  A copy of the federal government’s I-9 form is enclosed, which
lists the type of documentation necessary to meet this requirement.  Please
bring this form and appropriate documentation with you on your first day of
work.

 

Please indicate your acceptance of the terms of this offer, contingent on Board
approval, by signing below, and return the signed offer letter and background
release form to me by February 6, 2009.  If you have any questions, please feel
free to call me at (650)745-4407 or (650)491-4540.

 

Poniard has an exciting future and we believe your contributions will have a
positive effect on our success.  We look forward to having you join us.

 

Sincerely,

 

 

Melanie Smith

Human Resources Manager

 

Enclosures

 

I have read and accept the terms and conditions of employment as outlined above.

 

 

/s/ Greg Weaver

 

February 4, 2009

Greg Weaver, CPA, MBA

 

Date

 

2

--------------------------------------------------------------------------------
